Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because they directed to an abstract idea without significantly more. Specifically, using claim 1 as an example (all claims are similarly rejected):
Step 2A, Prong 1: The claim recites the limitations of “a method” and the method comprising “determining a portion…”, determining another portion…”, “receiving a mapping…”, “generating…”, and “performing the encoding operation…”.  All of this falls under the abstract idea of mathematical concept.  
Specifically, the steps of “determining”, “determining”, “receiving a mapping”, “generating”, and “performing the encoding operation” is a math calculation. The limitations that follow are specifying what the types and the values of the data and the data structure to be encoded, which is specifying specific math formula. MPEP 2106.04 section II refers to RecogniCorp, LLC v. Nintendo Co. that states "adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract." Therefore, these encoding steps are only math concepts.
Step 2A, Prong 2: The above judicial exception is not integrated into a practical application. The additional limitations requiring that the encoding be performed by an system including a “processing device”.  Requiring the encoding operation be performed by the processing device is merely applying the judicial exception on a generic computer.
Step 2B: The claim does not include additional elements, individually or combined, that are sufficient to amount to significantly more than the judicial exception. Again, the claim as a whole is directed to the abstract idea of math concept of encoding. The requirement of the “processing device” is again applying the math on a generic computer.  In addition, the steps of “receiving” and “storing” are similar to previously court recognized well-understood, routine and conventional functions such as receiving or transmitting data over a network; see 2106.05(d)). Therefore, the claim is not patent eligible.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin Knapp whose telephone number is (571)270-3008. The examiner can normally be reached 8:00 am - 4:30 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Knapp
Primary Examiner
Art Unit 2112



/JUSTIN R KNAPP/Primary Examiner, Art Unit 2112